Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 1 of 11 Page ID #:1




  1   STEVEN L. DERBY, Esq. (SBN 148372)
      CELIA MCGUINNESS, Esq. (SBN 159420)
  2   DERBY, McGUINNESS & GOLDSMITH, LLP
      300 Lakeside Drive, Suite 1000
  3   Oakland, CA 94612
      Telephone: (510) 987-8778
  4   Facsimile: (510) 359-4419
      info@dmglawfirm.com
  5
      Attorneys for Plaintiff
  6   SANDRA MURCHISON
  7
                              IN THE UNITED STATES DISTRICT COURT
  8
                     IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
  9

 10
      SANDRA MURCHISON,                                   CASE NO.
 11
                     Plaintiff,                           Civil Rights
 12
      v.                                                  COMPLAINT FOR INJUNCTIVE RELIEF
 13                                                       AND DAMAGES
      WIND & SEA RESTAURANTS, INC. dba
 14   HARPOON HENRY’S SEAFOOD                             1. Violation of the Americans with
      RESTAURANT and DOES 1 through 11 and                   Disabilities Act Title III [42 U.S.C. §
 15   12-20, Inclusive,                                      12182(a), et seq.]
 16                  Defendants.                          2. Denial of Full and Equal Access [Cal.
                                                             Civil Code §§ 54 And 54.1]
 17
                                                          3. Violation of the Unruh Act [Cal. Civil
 18                                                          Code § 51]
 19                                                       DEMAND FOR JURY TRIAL
 20

 21

 22                                           INTRODUCTION

 23          1.      Sandra Murchison (“Plaintiff”), as a person with disabilities, has suffered from

 24   discrimination by being unable to patronize Harpoon Henry’s Seafood Restaurant shop located at

 25   34555 Golden Lantern Street in Dana Point, California. (the “Restaurant”). Defendants and/or their

 26   employees and agents discriminated against Plaintiff by failing to provide accessible buildings,

 27   facilities and public accommodations, and failing to modify their policies, practices and procedures

 28   to make the Restaurant accessible to and useable by persons with mobility disabilities.

                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 2 of 11 Page ID #:2




  1          2.      Plaintiff brings this lawsuit to enforce her rights under the Americans with

  2   Disabilities Act and supplementary California laws. She seeks an order requiring Defendants to

  3   provide accessible facilities and buildings and to adopt, maintain and enforce policies, practices

  4   and procedures that make the Restaurant accessible to Plaintiff and other similarly situated people

  5   with disabilities. Plaintiff also seeks damages, attorneys’ fees, costs and litigation expenses.

  6                                             JURISDICTION

  7          3.      This Court has original jurisdiction of this action under the Americans with

  8   Disabilities Act of 1990, 42 U.S.C. §§12101 et seq. (the “ADA”).

  9          4.      The Judicial District of the United States District Court for the Central District of

 10   California has supplemental jurisdiction over the State law claims alleged in this Complaint

 11   pursuant to 28 U.S.C. §1367(a). All the claims derive from a common nucleus of operative facts

 12   and arose out of the same transactions. The State law claims are so related to the federal action

 13   that they form part of the same case or controversy and the actions would ordinarily be expected

 14   to be tried in one judicial proceeding.

 15                                                 VENUE

 16          5.      Venue in the Judicial District of the United States District Court for the Central

 17   District of California is in accordance with 28 U.S.C. §1391(b) because Plaintiff’s claims arose

 18   within this Judicial District and the property that is the subject of this action is located in this

 19   District in the City of Dana Point, California.

 20                                             THE PARTIES

 21          6.      At all times herein relevant, Plaintiff was a person with a disability as defined in 42

 22   U.S.C. § 12102 and California Government Code § 12926(l).               She suffers from mobility

 23   impairments that require her to use a scooter and accessible van. Plaintiff’s condition affects the

 24   following body systems: Neurological, musculoskeletal, and/or cardiovascular.              Plaintiff’s

 25   physical impairment substantially limits major life activities, including standing and walking.

 26   Plaintiff cannot perform these activities in the same manner, speed and duration as the average

 27   person. Moreover, Plaintiff has a history of and/or has been diagnosed and/or classified as having

 28   a physical impairment.
                                                        -2-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 3 of 11 Page ID #:3




  1           7.      Defendant WIND & SEA RESTAURANTS dba HARPOON HENRY’S

  2   SEAFOOD RESTAURANT is, and at all times mentioned herein was, a business entity existing

  3   and/or doing business under the laws of the State of California. Plaintiff is informed and believes

  4   and based thereon alleges, that the above-named Defendant is the owner(s) and/or operator(s) of

  5   the Restaurant. Plaintiff is informed, believes and based thereon alleges that Defendant is and at

  6   all times mentioned herein was the owner(s) of the real property on which the Restaurant is located.

  7           8.      On information and belief, at relevant times Defendants DOES 1 through 10 were

  8   or are owners or co-owners of an interest in or to the Restaurant and Defendants DOES 12-20 were

  9   or are owners of an interest in the real property on which the Restaurant is located.

 10           9.      Defendants, and each of them, are the owners, operators, lessees and/or lessors of

 11   the Restaurant as a public accommodation open to the public under the laws of the United States

 12   and the State of California. They each operate as a business establishment under the laws of the

 13   State of California because they each provide goods, services and facilities in exchange for money.

 14           10.     Plaintiff is informed and believes, and thereon alleges, that Defendants and each of

 15   them were, at all times relevant to the action, the owner, operator, lessor, lessee, franchiser,

 16   franchisee, general partner, limited partner, agent, employee, representing partner or joint venturer

 17   of the remaining Defendants and were acting within the course and scope of that relationship.

 18   Plaintiff is further informed and believes, and thereon alleges, that each of the Defendants herein,

 19   including their managing agents and owners, gave consent to, ratified and/or authorized the acts

 20   alleged herein to each of the remaining Defendants.

 21

 22                                      STATEMENT OF FACTS

 23           11.     On October 19, 2019, while visiting a friend nearby stopped at and attempted to

 24   dine at the Restaurant. During her patronage on this occasion, Plaintiff encountered a number of

 25   access barriers while attempting to use the designated women’s restroom including, but not limited

 26   to, a door she had difficulty opening, a door stop that prevented her from pushing the door open

 27   with her scooter, insufficient and misplaced grab bars, insufficient turnaround space and clearance

 28   in and around the toilet, etc.
                                                      -3-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 4 of 11 Page ID #:4




  1          12.     Plaintiff desires to be able to return to the Restaurant again but will not do so

  2   because of the numerous inaccessible conditions and/or discriminatory policies thereat.

  3          13.     These conditions observed by Plaintiff as well as those of which she pleads exist

  4   on information and belief, constitute deviations from the most basic access standards as set forth

  5   in the Americans with Disabilities Act and State law. Public accommodations and businesses such

  6   as the Restaurant are required to provide accessible features and to adopt policies and practices

  7   that do not discriminate against people with disabilities as set forth below.

  8          14.     Plaintiff has been frustrated and extremely upset due to Defendants’ insensitive and

  9   illegal conduct. Plaintiff experienced embarrassment, frustration, difficulty and other kinds of

 10   distress because of the failure of the Restaurant to provide and maintain access to a feature that is

 11   required to be accessible, all to Plaintiff’s general damages in an amount according to proof.

 12          15.     Based upon the conduct alleged above, Plaintiff is informed and believes that

 13   Defendants’ behavior is intentional, and that it maintains discriminatory policies and practices in

 14   conscious disregard of the civil rights of Plaintiff and others similarly situated.

 15

 16                                         FIRST CLAIM
                                      AGAINST DEFENDANTS
 17    (For Discriminatory Practices in Public Accommodations; Violation of the Americans with
                                        Disabilities Act of 1990)
 18

 19          16.     Based on the facts and allegations pled in Paragraphs 1 through 16 above (which

 20   Plaintiff re-pleads and incorporates herein by reference), Plaintiff was denied full and equal

 21   enjoyment of and access to Defendants’ goods, services, facilities, privileges, advantages or

 22   accommodations in violation of the ADA. Plaintiff alleges that each Defendant owns, leases and/or

 23   operates a public accommodation as defined in 42 U.S.C. section 12181(7). The condition of the

 24   Restaurant and/or the manner in which Defendants provided services failed to provide full and

 25   equal access to Defendants’ goods and services in public accommodations as required generally

 26   by the provisions of 42 U.S.C. sections 12182(a) and 12182(b)(1)(A). As set forth in this

 27   Complaint, Plaintiff was specifically subjected to discrimination in violation of 42 U.S.C. sections

 28   12182(b)(2)(A)(iv); 12182(b)(2)(A)(v); 12182(b)(2)(A)(iii); 12183 and 12188 because Plaintiff
                                                       -4-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 5 of 11 Page ID #:5




  1   was denied equal access to and enjoyment of the Restaurant. Plaintiff decided to dine at the

  2   restaurant again on November 25, 2019. Knowing she could not access the restroom, she had to

  3   assure herself she would not have a need to relieve herself before arriving.

  4           17.     Plaintiff has physical disabilities as alleged in Paragraph 6 above because Plaintiff’s

  5   conditions affect one or more of the following body systems: Neurological, musculoskeletal and/or

  6   cardiovascular. Further, Plaintiff’s physical impairments substantially limit major life activities;

  7   including standing and walking. Plaintiff cannot perform the above-noted major life activities in

  8   the manner, speed and duration when compared to the average person. Moreover, Plaintiff has a

  9   history of or has been diagnosed and/or classified as having a physical impairment as required by

 10   42 U.S.C. section 12102(2)(A).

 11           18.     One of the specific prohibitions against discrimination under the ADA is set forth

 12   in 42 U.S.C. section 12182(b)(2)(A)(iv). That section prohibits, in pertinent part: “A failure to

 13   remove architectural barriers, and communication barriers that are structural in nature, in existing

 14   facilities ... where such removal is readily achievable.”

 15           19.     Plaintiff alleges that the removal of each of the specific barriers that Plaintiff

 16   encountered as set forth above, was at all times, “readily achievable” pursuant to the factors set

 17   forth in the ADA and the applicable regulations adopted by the United States Department of Justice

 18   under the ADA (said regulations being set forth in 28 CFR Part 36).

 19           20.     The specific prohibitions against discrimination under the ADA, as set forth in 42

 20   U.S.C. section 12182(b)(2)(A)(ii) proscribe the following: “A failure to make reasonable

 21   modifications in policies, practices and procedures when such modifications are necessary to

 22   afford such goods, services, facilities, privileges, advantages or accommodations to individuals

 23   with disabilities.”

 24           21.     Additionally, Defendants have conspicuously failed to obey the provisions of

 25   section 36.211 of 28 CFR 36 that requires public accommodations to maintain features that are

 26   required to be accessible including but not limited to the door to the women’s restroom.

 27           22.     Plaintiff is further informed, believes and thereon alleges that the door to the

 28   women’s restroom has not been properly maintained to assure compliance with access
                                                       -5-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 6 of 11 Page ID #:6




  1   requirements including but not limited to push pressure and closing speed and will not be able to

  2   remain in compliance absent a program of regular inspection and maintenance on an on-going

  3   basis.

  4            23.     Plaintiff is informed and believes and based thereon alleges that Defendants have

  5   modified and altered the Restaurant on or after January 26, 1992, in a manner that affects the

  6   usability and accessibility of the Restaurant. The ADA specifically prohibits discrimination

  7   against persons with disabilities in the construction and alteration of public accommodations. In

  8   this regard, 42 U.S.C. section 12183(a)(2) as enforceable at the time of the incidents described

  9   herein prohibits:

 10                    (2) with respect to a facility or part thereof that is altered by, on behalf of, or
               for the use of an establishment in a manner that affects or could affect the usability
 11            of the facility or part thereof, a failure to make alterations in such a manner that, to
               the maximum extent feasible, the altered portions of the facility are readily
 12            accessible to and usable by individuals with disabilities, including individuals who
               use wheelchairs. Where the entity is undertaking an alteration that affects or could
 13            affect usability of or access to an area of the facility containing a primary function,
               the entity shall also make the alterations in such a manner that, to the maximum
 14            extent feasible, the path of travel to the altered area and the bathrooms, telephones,
               and drinking fountains serving the altered area, are readily accessible to and usable
 15            by individuals with disabilities where such alterations to the path of travel or the
               bathrooms, telephones, and drinking fountains serving the altered area are not
 16            disproportionate to the overall alterations in terms of cost and scope (as determined
               under criteria established by the Attorney General).
 17

 18   Sections 36.402 and 36.403 of 28 C.F.R. Part 36 contain the regulations called for and referenced

 19   in 42 U.S.C. section 12183(a)(2). As enforceable at the time of the incidents alleged herein, section

 20   36.402 of 28 C.F.R. Part 36 states, in pertinent part:

 21            (a) General.
 22                     (1) Any alteration to a place of public accommodation or a commercial
               facility, after January 26, 1992, shall be made so as to ensure that, to the maximum
 23            extent feasible, the altered portions of the facility are readily accessible to and usable
               by individuals with disabilities, including individuals who use wheelchairs.
 24
                      (2) An alteration is deemed to be undertaken after January 26, 1992, if the
 25            physical alteration of the property begins after that date.
 26            (b) Alteration. For the purposes of this part, an alteration is a change to a place of
               public accommodation or a commercial facility that affects or could affect the
 27            usability of the building or facility or any part thereof.
 28                    (1) Alterations include, but are not limited to, remodeling, renovation,
                                                     -6-
                                    COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 7 of 11 Page ID #:7




             rehabilitation, reconstruction, historic restoration, changes or rearrangement in
  1          structural parts or elements, and changes or rearrangement in the plan configuration
             of walls and full-height partitions...
  2
                     (2) If existing elements, spaces, or common areas are altered, then each such
  3          altered element, space, or area shall comply with the applicable provisions of
             appendix A to this part.
  4

  5   Section 36.403(a) of 28 C.F.R. Part 36 requires additional “path of travel” accessibility work to be

  6   conducted in connection with certain alterations. That section, as enforceable at the time of the

  7   incidents alleged herein states, in pertinent part:

  8          (a) General. An alteration that affects or could affect the usability of or access to an
             area of a facility that contains a primary function shall be made so as to ensure that,
  9          to the maximum extent feasible, the path of travel to the altered area and the
             restrooms, telephones, and drinking fountains serving the altered area, are readily
 10          accessible to and usable by individuals with disabilities, including individuals who
             use wheelchairs, unless the cost and scope of such alterations is disproportionate to
 11          the cost of the overall alteration.
 12   Section 36.403(e) defines a path of travel as follows:
 13          (e) Path of Travel. (1) A ‘path of travel’ includes a continuous, unobstructed way
             of pedestrian passage by means of which the altered area may be approached,
 14          entered, and exited, and which connects the altered area with an exterior approach
             (including sidewalks, streets, and parking areas), an entrance to the facility, and
 15          other parts of the facility.
 16          (2) An accessible path of travel may consist of walks and sidewalks, curb ramps
             and other interior or exterior pedestrian ramps; clear floor paths through lobbies,
 17          corridors, rooms, and other improved areas; parking access aisles; elevators and
             lifts; or a combination of these elements.
 18
             (3) For the purposes of this part, the term ‘path of travel’ also includes the
 19          restrooms, telephones, and drinking fountains serving the altered area.
 20

 21          24.     Based on the facts and allegations pled at Paragraphs 1 through 23 above, and the

 22   facts elsewhere in this Complaint, Plaintiff was damaged and will suffer irreparable harm unless

 23   Defendants are ordered to discontinue business at the Restaurant or: (i) remove architectural and

 24   other barriers at Defendants’ property and otherwise obey the requirements of the ADA and (ii)

 25   adopt policies and procedures that comport with the requirements of the ADA with respect to the

 26   enjoyment of the facilities by guests with disabilities. Plaintiff alleges that Defendants’

 27   discriminatory conduct is capable of repetition, and this discriminatory repetition adversely

 28   impacts Plaintiff and a substantial segment of the disability community. Plaintiff alleges there is
                                                       -7-
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 8 of 11 Page ID #:8




  1   a national public interest in requiring accessibility in places of public accommodation. Plaintiff

  2   has no adequate remedy at law to redress the discriminatory conduct of Defendants. Plaintiff

  3   desires to regularly patronize Defendants’ place of business but is deterred from doing so because

  4   of the barriers set forth herein. Accordingly, Plaintiff alleges that a prohibitory or mandatory

  5   injunction, including a paid monitor, is necessary to assure that Defendants comply with the

  6   applicable requirements of the ADA. Other access barriers may exist at the Restaurant. Plaintiff

  7   will seek leave to amend this Complaint after a site survey of the premises by his access consultant,

  8   pursuant to the 9th Circuit's holding in Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008).

  9

 10                                           SECOND CLAIM
                                          AGAINST DEFENDANTS
 11                           (For Denial of Full and Equal Access in Violation of
                                  California Civil Code Sections 54 and 54.1)
 12

 13           25.      Based on the facts and allegations pled in Paragraphs 1 through 24 above and

 14   elsewhere in this Complaint (which Plaintiff re-pleads and incorporates herein by reference),

 15   Plaintiff alleges that Defendants have discriminated against Plaintiff and violated Plaintiff’s rights

 16   under sections 54 and 54.1 of the California Civil Code. At all times relevant to this Action,

 17   California Civil Code sections 54 and 54.1 have provided that physically disabled persons are not

 18   to be discriminated against because of their physical disabilities and that they shall have full and

 19   equal use of public facilities and other public places.

 20           26.      Section 54(a) of the California Civil Code states that individuals with disabilities

 21   or medical conditions have the same right as the general public to the full and free use of the streets,

 22   highways, sidewalks, walkways, public buildings, medical facilities, including hospitals, clinics

 23   and physicians’ offices, public facilities and other public places.

 24           27.      Plaintiff is an individual with a disability as defined in California Government Code

 25   section 12926.

 26           28.      California Civil Code section 54.1 (a)(1) provides, in pertinent part, as follows:

 27          54.1(a)(1) Individuals with disabilities shall be entitled to full and equal access, as
             other members of the general public, to accommodations, advantages, facilities, ...
 28          places of public accommodation, amusement, or resort, and other places to which
                                                      -8-
                                    COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 9 of 11 Page ID #:9




             the general public is invited, subject only to the conditions and limitations
  1          established by law, or state or federal regulation, and applicable alike to all persons.
  2          29.     Each violation of the Americans with Disabilities Act of 1990 constitutes a

  3   violation of sections 54(c) and 54.1(d) of the California Civil Code, thus independently justifying

  4   an award of damages pursuant to California law. Plaintiff alleges that he has been denied such full

  5   and equal access as required by California law which incorporates Title III of the ADA.

  6          30.     Section 54.3 of the California Civil Code provides that any person, firm or

  7   corporation that denies or interferes with the admittance to or enjoyment of the public facilities as

  8   specified in sections 54 or 54.1 thereof or who otherwise interferes with the rights of an individual

  9   with a disability under sections 54 or 54.1 shall be liable for each such offense for the actual

 10   damages, and up to three times actual damages, but in no case less than $1,000, and such attorneys’

 11   fees as may be determined by the Court.

 12          31.     The violations of Plaintiff’s rights under the ADA and California law that are

 13   alleged in this Complaint have resulted in the denial to Plaintiff of full and equal access to the

 14   Restaurant and the goods and services offered there and have caused Plaintiff to suffer the damage

 15   and harms set forth and alleged in this Complaint.

 16

 17                                           THIRD CLAIM
                                         AGAINST DEFENDANTS
 18                       (For Violation of Section 51 of the California Civil Code)
 19          32.     At all times relevant to this action, section 51 of the California Civil Code has

 20   provided that physically disabled persons are not to be discriminated against because of their

 21   physical disabilities. Based on the facts and allegations pled at Paragraphs 1 through 31 above and

 22   elsewhere in this Complaint (which Plaintiff re-pleads and incorporates herein by reference),

 23   Plaintiff alleges that Defendants have discriminated against Plaintiff and violated Plaintiff’s rights

 24   under section 51 of the California Civil Code.

 25          33.     Plaintiff is a disabled person or has a disability as defined by section 12926 of the

 26   California Government Code.

 27          34.     California Civil Code section 51(b) provides, in pertinent part:

 28          (b)     All persons within the jurisdiction of this state are free and equal, and no matter
                                                      -9-
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 10 of 11 Page ID #:10




              what their sex, race, color, religion, ancestry, national origin, disability, or medical
   1          condition are entitled to the full and equal accommodations, advantages, facilities,
              privileges, or services in all business establishments of every kind whatsoever
   2

   3          35.     Section 51(f) of the California Civil Code states that a violation of the ADA also

   4   constitutes a violation of California Civil Code section 51.

   5          36.     Section 52(a) of the California Civil Code provides as follows:

   6          (a)     Whoever denies, aids or incites a denial, or makes any discrimination or
              distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every offense
   7          for the actual damages, and any amount that may be determined by a jury, or a court
              sitting without a jury, up to a maximum of three times the amount of actual damage
   8          but in no case less than four thousand dollars ($4,000), and any attorney's fees that
              may be determined by the court in addition thereto, suffered by any person denied
   9          the rights provided in Sections 51, 51.5, or 51.6.
  10          37.     The barriers to access complained of herein as well as the failures to adopt and

  11   modify policies and procedures are patent (and in some cases absolute) barriers to people with

  12   mobility disabilities and are of an obvious and intuitive nature and demonstrate an intent to deny

  13   Plaintiff’s rights. Parties who own and/or operate Restaurants are familiar with the requirements

  14   for the provision of accessible features and policies, for use by people with disabilities and are

  15   aware that such matters are governed by the ADA. Defendants intentionally allowed the barriers

  16   complained of herein to remain at the Restaurant and failed to adopt or modify policies and

  17   procedures to provide access to Plaintiff and persons similarly situated. Plaintiff’s damages

  18   resulted from Defendants’ intentional acts and omissions.

  19          WHEREFORE, Plaintiff prays for damages and relief as hereinafter stated.

  20

  21                                        PRAYER FOR RELIEF

  22          A.      For injunctive relief pursuant to 42 U.S.C. section 12188 and section 52 of the

  23   California Civil Code. Plaintiff requests that this Court enjoin Defendants from continuing to do

  24   business at the Restaurant prior to removing all architectural and policy barriers and otherwise

  25   complying with the ADA and California laws or in the alternative, that this Court issue a mandatory

  26   injunction requiring Defendants to immediately make the Restaurant fully accessible to people with

  27   disabilities, all in compliance with the standards set forth in the ADAAG and the CBC. Plaintiff

  28   does not request any injunctive relief pursuant to section 55 of the California Civil Code or section
                                                      - 10 -
                                   COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
Case 8:19-cv-02493-DSF-JDE Document 1 Filed 12/27/19 Page 11 of 11 Page ID #:11




   1   19953 of the California Health & Safety Code;

   2          B.      For general and special damages pursuant to California Civil Code sections 52, 54.3,

   3   3281 and 3333, and/or under common law;

   4          C.      For a trebling of actual damages, but in no event less than $4,000 in damages

   5   pursuant to California Civil Code section 52 for each and every violation of California Civil Code

   6   section 51;

   7          D.      In the alternative to the damages pursuant to California Civil Code section 52 in

   8   Paragraph B above, for a trebling of actual damages, but in no event less than $1,000 in damages

   9   pursuant to California Civil Code section 54.3 for each and every violation of California Civil Code

  10   section 54.1 and/or California Civil Code section 54;

  11          E.      For attorneys’ fees and costs pursuant to 42 U.S.C. §12188(a), California Civil Code

  12   §52; California Civil Code §54.3, California Code of Civil Procedure §1021.5; and

  13          F.      For such other further relief as the Court deems proper.

  14

  15   Date: December 27, 2019                        DERBY, McGUINNESS & GOLDSMITH, LLP

  16                                                       /s/ Steven L. Derby
                                                      By Steven L. Derby, Esq.
  17                                                  Attorneys for Plaintiff
                                                      SANDRA MURCHISON
  18

  19

  20                                        DEMAND FOR JURY
  21                  Plaintiff hereby demands a jury for all claims for which a jury is permitted.
  22

  23   Date: December 27, 2019                        DERBY, McGUINNESS & GOLDSMITH, LLP
  24                                                       /s/ Steven L. Derby
                                                      By Steven L. Derby, Esq.
  25                                                  Attorneys for Plaintiff
                                                      SANDRA MURCHISON
  26

  27

  28
                                                     - 11 -
                                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
